Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are KR1020140085822, KR1020150015086, Kondo (US 20170012282), and Obrovac (US 20190006666) as cited on the record.  KR’822 is relied on to disclose a negative active material with carbon particles and silicon nanoparticles having a particle size and composition.  KR’822 does not disclose (a) a needle/wire/rod shape, a flake shape, a sheet shape, or a combination thereof having the claimed aspect ratio; (b) the aspect ratio of 4 to 10; and (c) a long and short diameter.  KR’086 is relied on to disclose a needle/wire/rod shape, a flake shape, a sheet shape, or a combination thereof having the claimed aspect ratio.  Kondo and KR’086 are relied on to disclose (b) the aspect ratio of 4 to 10; and (c) a long and short diameter.  With regard to the grain size range, Obrovac is relied on to disclose that the grain size is 50 nm or less.  However, the prior arts combination as a whole do not reasonably disclose to a person skilled in the art to achieve the claimed negative active material.  For the reasons above, Claims  1, 3, 5-12, and 15-21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723